DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 21 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1, 14, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “determine a first hemisphere with a first radius; determine a second hemisphere with a second radius; identify an object ring for the object at an intersection of the first hemisphere and the second hemisphere; compare a radius of the object ring to a radius of a collision cylinder, determination that the radius of the object ring is smaller than the radius of the collision cylinder, and identify the object as posing a collision threat”
The limitations of determining, identifying, and comparing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the recited functions in the context of these claims encompasses the user to perform an evaluation of the environment surrounding the vehicle/drone, estimate a first and a second hemisphere, identifying an object ring/range based on comparing the object radius or range with a specific standard cylinder to eventually predict that the object poses a collision threat. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: “A system for collision warning using broad antenna pattern ultra-wide band (UWB) radar, the system comprising: an avionics controller configured to maneuver the system; a broad beam UWB antenna configured to: emit a first radar ping from the broad beam UWB antenna; receive a first return signal identifying an object; emit a second radar ping from the broad beam UWB antenna; and receive a second return signal identifying the object; and a processor subsystem” claim 1; “At least one non-transitory machine-readable medium including instructions for operation of a computing system, which when executed by the machine, cause the machine to: cause emission of a first radar ping from a broad beam UWB antenna; receive a first return signal via the broad beam UWB antenna identifying an object; cause emission of a second radar ping from the broad beam UWB antenna; receive a second return signal via the broad beam UWB antenna identifying the object;” claim 14; and “A method of collision warning using broad antenna pattern ultra-wide band (UWB) radar, the method comprising: emitting a first radar ping from a broad beam UWB antenna; receiving a first return signal identifying an object; emitting a second radar ping from the broad beam UWB antenna; receiving a second return signal identifying the object” in claim 19. The system, broad antenna pattern ultra-wide band (UWB) radar, the system comprising an avionics controller, the processing subsystem of claim 1, the at least one non-transitory machine-readable medium in claim 14 used to perform the recited functions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of determining, comparing, and identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, emitting and receiving first and second pings and signals are considered extra-solution activities in the form of data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system, a controller, a radar, a processing subsystem, and a non-transitory computer readable medium to perform the comparison, determination, and identification steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the emission and receipt of pings and signals have been re-evaluated in this step, and are considered conventional, routine, well-known steps in the art, which also cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-13, 15-18, and 20-25 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 14, and 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 19 recite:
“compare a radius of the object ring to a radius of a collision cylinder representing a safe distance around the system”: this limitation is indefinite because the claims originally recite identifying first and second hemispheres with first and second radii for those hemispheres; therefore, it is unclear if the radius compared is the same as or different from the first and second radii recited earlier in the claims, rendering the claims scopes indefinite;
Claims 2-13, 15-18, and 20-25 depend from those claims include all of their limitations and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 6 recites:
“operates in accordance with 47 C.F.R. 15, Subpart F standards for ultra-wideband operation”: this limitation is indefinite because the claim refers to a standard, criteria, or principle that is undefined, and does not explicitly define or explain what it represents; thus, rendering the metes and bounds of the claim indefinite.
Claim 7 recite:
“the diameter of the collision cylinder is determined based on the width of the drone”: there is insufficient antecedent basis for the diameter of the collision cylinder and the width of the drone, and the drone in the claim, nor in the claim from which it depends. Therefore, the metes and bounds of the claim are indefinite.
Claims 9 and 22:
“a determination that the radius of the object ring is smaller than the radius of the collision cylinder”: the independent claims also recite a determination that the radius of the object ring is smaller than the radius of the collision cylinder; therefore, this limitation is indefinite because it is unclear if this determination is the same as the determination recited in the independent claims or a different one.
Claims 11 and 25:
“the radius of the first hemisphere and the second hemisphere”: there is insufficient antecedent basis for this term in the claims, nor in the claims from which they depend, rendering them rejected under the same rationale.
Claims 13, 21, and 24:
“near a boundary of the collision cylinder”: This limitation is indefinite because it is unclear what “near a boundary” of the collision cylinder includes or excludes; for example, what distance away from the boundary of the collision cylinder is considered “near” (within 5 cm for example); furthermore, it is unclear what the limits of the boundary of the collision cylinder includes or excludes; therefore, the metes and bounds of the claims are indefinite.
“a nearest discernable range”: This limitation is indefinite because it is unclear what “nearest discernable range” includes or excludes; for example, what distance away from the return signal is considered “a nearest range” (within 5 cm for example); furthermore, it is unclear what the limits of the range are include or exclude; therefore, the metes and bounds of the claims are indefinite.
Claim 17:
“determining exactly where the object is located”: this limitation is indefinite because it it is unclear what “determining exactly” defines or represents; for example, does it mean that the determination has a specific degree of accuracy or precision versus the fact that the object location being either determined or not determined? Thus, the scope of the claim is indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Breed et al. (US 20030209893 A1) discloses a device for generating a first signal having a first frequency in a specific radio frequency range, a wave transmitter arranged to receive the signal and transmit waves toward the objects, a wave-receiver arranged relative to the wave transmitter for receiving waves transmitted by the wave transmitter after the waves have interacted with an object, the wave receiver being arranged to generate a second signal based on the received waves at the same frequency as the first signal but shifted in phase, and a detector for detecting a phase difference between the first and second signals, whereby the phase difference is a measure of a property of the object.
Breed et al. (US 20040129478 A1) discloses weight sensor for determining the weight of an occupant of a seat including a bladder arranged in a seat portion of the seat and including material or structure in an interior thereof which constrains fluid flow therein and one or more transducers for measuring the pressure of the fluid in the bladder. The material or structure might be open cell foam. The bladder may include one or more chambers, and if more than one chamber is formed, each chamber can be arranged at a different location in the seat portion of the seat.
Fullerton (US 20060028374 A1) discloses sn active protection system comprising an ultra wideband (UWB) radar for threat detection, an optical tracker for precision threat position measurement, and a high powered laser for threat kill or mitigation. 
KIM et al. (US20220116542) discloses an electronic device comprises an ultra wide band (UWB) communication module comprising a plurality of antennas; and a processor that measures first coordinates of a first external device and second coordinates of a second external device, which are generated on the basis of signals received from the first external device and the second external device by using the plurality of antennas; generate a first coordinate system based on the electronic device, in accordance with the measured first coordinates and second coordinates; and regenerate a second coordinate system which is derived by reconfiguring the first coordinate system on the basis of the first external device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669